DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 4/18/2022.  Claims 1 and 19 are currently amended.  Claims 2-6, 10-11 and 13 are cancelled.  Claims 1, 7-9, 12 and 14-20 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the arguments do not apply to a new reference being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-9, 12, 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 19 each recite the broad recitation “at least a battery cell” in lines 2, and the claims also recite “battery cells” in the last clause thereof, respectively, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 7-9, 12, 14 and 20 are similarly rejected for including the subject matter of base claims 1 and 19, respectively.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-9, 12, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal (US 2010/0310919 A1) in view of Terada (EP2784869 B1; foreign copy on record), Ura (US 2003/0017383 A1), ROH (US 2015/0064540 A1 – see IDS) and DeKeuster (US 2016/0197384 A1).
	Regarding Claims 1 and 19, Villarreal discloses a battery pack [pars. 0030-31; Fig. 6] comprising: 
a battery cell assembly including at least a battery cell 122, a heat-dissipation member (barrier 172), and a plate member 170, and a second plate member 170; and
an exterior case (enclosure),
wherein the exterior case includes at least a tubular case 102’, a top lid 104 and a bottom lid (base 133),
wherein the heat dissipation member and the plate member are disposed in this order on an electrode of the battery cell, 
wherein the battery cell assembly is accommodated in the exterior case,
wherein the tubular case does not include an interface that separates the tubular case into at least two, and 
wherein electrodes of the battery cells face the inner wall surface of the tubular case.
	Villarreal fails to teach: (1) wherein the plate member contacts with an inner wall surface of the tubular case; (2) wherein a size of the plate member is larger or equal to the heat dissipation member; (3) wherein the heat dissipation member includes silicon; (4) wherein the inner wall surface is opposed to a main surface of the plate member with heat dissipation grease interposed therebetween; (5) wherein the plate member directly contacts with the heat dissipation member; and (6) wherein a distance between outer end faces of the plate member and the second plate member before the battery cell assembly is assembled in the tubular case is larger than an internal distance of the tubular case.
	Pertaining (1), in the particular embodiment, Villarreal teaches that an opening is provided through opposing sidewalls of the housing 102’ where the plate member 170 are placed to draw heat away from the cells.  Terada, from the same field of endeavor, discloses an alternative manner to provide a heat-radiating plate member 14 retained by the exterior case 4 which contains opening to expose surfaces of the plate member to the outside so that heat generated by the battery cells can be efficiently dissipated outside the battery pack [Terada – par. 0008; Figs. 1-2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Terada to have modified the battery pack of Villarreal where the tubular case 102’ may comprise multiple openings and yet retain the plate member 170 inside the tubular case, wherein the plate member contacts with an inner wall surface of the tubular case and is still able to efficiently dissipate the heat generated by battery cells to the outside.
	Pertaining (5), Villareal teaches that the heat dissipation members 172 electrically isolate the cells from the plate members 170 such that an ordinary skilled artisan would readily appreciate that the plate members are directly in contact with the heat dissipation members [Villareal – par. 0031].
	Pertaining (2)-(3), Ura, from the same field of endeavor, discloses a battery pack comprising a battery pack assembly including at least a battery cell 2, a heat dissipation member (electrically insulating member 12 formed of a material having excellent thermal conductivity and high electric insulation property, such as silicon), and a plate member (heat dissipation member 3 formed of metal, wherein the size of the plate member is larger or equal to the heat dissipation member [Ura – pars. 0020,0028-29; Figs. 3-4].  Therefore, before the effective filing before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Ura to have further modified the battery pack of Villarreal, wherein a size of the plate member is larger or equal to the heat dissipation member, and the heat dissipation member includes silicon. {Note that the heat dissipation member 12 of Ura performs the same functions of electrically isolating the cells from the heat dissipation member 3 which is formed of metal as intended by Villarreal}.
	Pertaining (4), ROH, from the same field of endeavor, teaches providing a heat dissipation grease (heat conduction medium - not shown) disposed between the interface of a battery cell stack and the case to exhibit high thermal conductivity [ROH - par. 0038], Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the battery pack of Villarreal wherein the inner wall surface is opposed to the main surface of the plate member with heat dissipation grease interposed therebetween in order to exhibit high thermal conductivity between the interface thereof.
	Pertaining (6), DeKeuster, from the same field of endeavor, discloses a battery pack (battery module 20) comprising a battery assembly including at least a battery cell 32, and exterior case including a tubular case (housing 30), a heat dissipation member (thermal pad 60) and a plate member (heat sink 54), wherein the heat dissipation member and the plate member are disposed in this order on a side of the battery cell and between the inner surface of the tubular case (i.e., the thermal pad is disposed between the base ends 44 of the cells 32 and a heat sink 54 which together may be coupled to the battery module 20 inside the housing 30), and wherein the heat dissipation member is compressible via a force applied to thereto by the base ends of the cells and the heat sink (i.e., in conjunction with wall 46 of the housing 30 on one end of the housing and a cover 36 which applies force on surface of the cells from the opposite end to push the cells into contact with thermal management features including the thermal pad and heat sink) in order to reduce pockets of air that would otherwise exist between the more rigid base ends of the cells and the more rigid plate member/wall 46 of the tubular case [DeKeuster – pars. 0035-36,0038-39; Figs. 3-4,6].  That is, if the heat dissipation members of Villareal are made to be compressible to reduce pockets of air that would exist between the rigid base ends of the cells and rigid wall of the tubular case when a force is applied to the battery cell assembly during assembly, an ordinary skilled artisan would readily appreciate that a distance between the outer end faces of the plate members before the battery cell assembly is assembled in the tubular case would be larger than an internal distance of the tubular case which acts to contain the battery cell assembly therein.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of DeKeuster to have modified the heat dissipation members of Villareal to be compressible in order to reduce pockets of air that would otherwise exist between the more rigid base ends of the cells and the rigid plate members such that a distance between outer end faces of the plate member and the second plate member before the battery cell assembly is assembled in the tubular case is larger than an internal distance of the tubular case [DeKeuster – pars. 0035-36,0038-39; Figs. 3-4,6].
	Regarding Claim 7, Villarreal discloses the exterior case includes a metal material (i.e., the plate members, external terminals, etc.).
	Regarding Claim 8, Villarreal discloses wherein the plate member has a first surface substantially perpendicular to a direction in which the battery cell assembly is assembled in the exterior case.
	Regarding Claim 9, Villarreal fails to disclose wherein the first surface of the plate member is formed by bending the plate member from an end of the plate member.  However, Villarreal discloses the tubular case having longitudinal recesses 102’a such that proving bends along the plate member at an end thereof is a mere change in shape that is an obvious configuration, for example, to conform to the contours of the tubular casing [MPEP 2144.04(IV)(B)].
	Regarding Claim 12, Villarreal teaches wherein the plate member includes a nonelastic material (e.g., metal including aluminum) [Villarreal – par. 0031].
	Regarding Claim 14, Villarreal teaches the heat dissipation member includes an elastic, insulating material (e.g., silicon-based elastic body), and the plate member includes a metal material [Villarreal – par. 0031].
Regarding Claim 17, Villarreal fails to explicitly disclose an electric tool comprising: the battery pack according to claim 1; and a movable unit to which electric power is configured to be supplied from the battery pack.  However, it is well-known in the art to use such a battery pack for electric tools as claimed. Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have been motivated to apply the teachings of Villarreal to use the battery pack for an electric tool comprising the battery pack and a movable unit (e.g., crane, electric saw, drill, etc.) configured to be supplied power therefrom.
	Regarding Claim 18, Villarreal teaches an electronic device (e.g., vehicle and components therein) [par. 0012], comprising the battery pack according to claim 1, wherein the electronic device is configured to receive electric power from the battery pack (implicit).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal, Terada, Ura and ROH, as applied to claim 1 above, and further in view of March (US 2017/0025653 A1).
	Regarding Claim 20, modified Villarreal discloses wherein the heat dissipation grease is in contact with the inner wall surface of the tubular case [refer to rejection of claim 1 above], but fails to disclose wherein the inner wall surface of the tubular case does not include an opening.  However, modifying the tubular case such that the inner wall surface thereof does not include an opening is a design-choice that is well-known in the art.  For example, March, from the same field of endeavor, discloses a battery pack 324 comprising a battery assembly 325 including battery cells 356, a plate member (cold plate 385) for removing heat generated by the battery cells 356, and an exterior case (enclosure 370), wherein the inner wall surface of the case does not include an opening [March – par. 0066; Fig. 9].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of March to have further modified the battery pack of Villarreal, wherein the inner wall surface of the tubular case does not include an opening as a design-choice that is well-known in the art in which a main surface of a plate member is in contact with an inner surface of a battery case for removing heat generated by the battery cells.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724